                 Case 2:19-cv-01840-JCC Document 9 Filed 03/31/20 Page 1 of 1



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ALEMAYEHU JIMMA,                                        CASE NO. C19-1840-JCC
10                             Plaintiff,                    ORDER
11          v.

12   WASHINGTON STATE DEPARTMENT OF
     HUMAN AND SOCIAL SERVICES,
13
                               Defendant.
14

15
            This matter comes before the Court sua sponte. The Court previously reviewed Plaintiff’s
16
     in forma pauperis complaint pursuant to 28 U.S.C. § 1915 and concluded that Plaintiff’s
17
     complaint failed to state a claim. (See Dkt. No. 7 at 2–4.) Accordingly, the Court ordered
18
     Plaintiff to file an amended complaint within 21 days from the date of its order, which was
19
     issued on February 20, 2020. (See id. at 4.) Those 21 days have come and gone. The Court
20
     therefore DISMISSES this action without prejudice.
21
            DATED this 31st day of March 2020.
22

23

24

25
                                                          A
                                                          John C. Coughenour
26                                                        UNITED STATES DISTRICT JUDGE


     ORDER
     C19-1840-JCC
     PAGE - 1
